Citation Nr: 1745437	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-30 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation (SMC) based on being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel







INTRODUCTION

The Veteran had active military service from July 1965 to April 1969.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Among other things, this rating decision reduced the rating for the Veteran's service-connected prostate cancer from 100 percent disabling to 60 percent from February 1, 2010.  

An August 2010 rating decision granted entitlement to a TDIU from April 7, 2010.  The TDIU was based on the Veteran's service-connected prostate cancer.  

In an August 2016 decision, the Board granted entitlement to a TDIU from February 1 to April 6, 2010.  The Board then noted that in light of the decisions of the United States Court of Appeals for Veterans Claims (Court) in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider the Veteran's entitlement to special monthly compensation at the housebound rate.  The Board explained that the issue of entitlement to SMC at the housebound rate was raised in this case by Veteran's receipt during the appeal period of a TDIU.  See Bradley, supra; see also 38 U.S.C.A. § 1114(s) (West 2015).

As a result, the Board remanded the issue of entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s).  The issue is before the Board for final appellate consideration.  


FINDING OF FACT

The evidence does not show that the Veteran has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the service-connected prostate cancer residuals and PTSD which were the bases for an award of a TDIU, or is permanently housebound by reason of service-connected disability or disabilities.  

CONCLUSION OF LAW

The criteria for SMC based on being housebound have not been met. 38 U.S.C.A. §§ 1114 , 1134, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran generally contends that he is entitled to SMC based on being housebound.  

SMC based on being housebound is payable under 38 U.S.C.A. § 1114(s) when a Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.350(i).  

For the purpose of meeting the first criterion, a rating of 100 percent may be a schedular rating, an extra-schedular rating, or a temporary total rating.  Additionally, a TDIU may meet the criterion, but only if assigned for a single disability.  See Bradley, 22 Vet. App. 280; Buie, supra.

As detailed in the August 2010 rating decision and August 2016 Board decision, TDIU has been assigned based on a combination of the Veteran's prostate cancer residuals (evaluated as 60 percent disabling) and PTSD (evaluated as 30 percent disabling).  The Veteran is also service-connected for status-post excision tumor, extensor sheath, near 4th MP joint, right hand, evaluated as noncompensable; and erectile dysfunction, evaluated as noncompensable.  

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for SMC based on being housebound.  

First, the Veteran does not have additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the service-connected prostate cancer and PTSD which were the bases for the award of a TDIU.  38 C.F.R. § 3.350(i).  

In addition, the evidence does not show that the Veteran is permanently housebound by reason of service-connected disability or disabilities.  38 C.F.R. § 3.350(i).  

In a February 2017 Disability Benefits Questionnaire (DBQ) Medical Opinion, a VA examiner set forth a detailed review of the medical record with respect to the Veteran's PTSD, including an April 2014 Review examination and Primary Care notes.  She concluded that, based on the information contained in the record about the Veteran's current level of PTSD symptomatology and level of impairment due to PTSD, his service-connected PTSD would not (and did not) prevent him from leaving his home such as would be required to travel to and from a job.  The Veteran's PTSD diagnosis was chronic but appeared to have been stable and mild over the past several years, and had not required treatment.  Therefore, his PTSD diagnosis, while likely to remain throughout his life, would not be expected to worsen beyond the current level. 

In another February 2017 DBQ Medical Opinion, a different VA examiner reviewed the medical record with respect to the Veteran's prostate cancer, hand disability and erectile dysfunction.  Her review included the examination notes by the Veteran's PCP, pain clinic notes, and psychology notes.  

The examiner concluded that the Veteran' service-connected disabilities would not preclude him from traveling to and from his home such as would be required for a job.  She noted that the Veteran had frequent medical appointments at VAPHS which he attended independently.  The Veteran's service-connected prostate cancer was in full and sustained remission that would not preclude him from traveling.  He had urinary incontinence but did not require absorbent materials per the record, and therefore this too would not preclude him from travel.  As far as his erectile dysfunction was concerned, sexual dysfunction would not have any impact on travel, nor any work related activities.  He had not had any recent GI complaints including fecal incontinence as previously noted, and was not currently treated for any GI disorder including chronic diarrhea or fecal incontinence.  The Veteran's service-connected hand condition did not limit his ability to dress or undress or do any fine motor tasks, therefore this too would not preclude him from travel to and from the household.  

As far as permanency, the Veteran's service-connected erectile dysfunction and urinary issues s/p prostate cancer treatment were permanent disorders without any expectation to improve.  However, as noted above, they would not limit his ability to travel independently.

The Board finds that these medical opinions constitute probative evidence that the Veteran is not substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises.  The medical opinions are based on reviews of the medical record.  The examiners explained their opinions with detailed references to the Veteran's relevant post-service medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999).

The Board acknowledges the general assertions made on the Veteran's behalf in a June 2017 informal hearing presentation.  However, these general contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, the Veteran's general assertions cannot constitute competent medical evidence in support of his claim.

In sum, the evidence demonstrates that the Veteran is not entitled to SMC based on being housebound.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to SMC based on being housebound is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


